Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	As to claim 3, the numerous alternatives render the claim indefinite because it is not clear if any of the limitations are any more than optional, hence the claim doesn’t seem to further limit the essential subject matter of the invention in any meaningful way.
	As to claim 5, the phrase “in particular” is indefinite because it is not clear if the limitations that follow are required by the claim or merely exemplary.
	As to claim 16, the limitation “the at least one distance element or structure element are oriented parallel to each other” is indefinite because it is not clear what the one singular element required by the claim is parallel to.
	As to claim 6, the phrase “in particular” is indefinite because it is not clear if the limitations that follow are required by the claim or merely exemplary.
	As to claim 7, the phrase “in particular” is indefinite because it is not clear if the limitations that follow are required by the claim or merely exemplary.
	As to claim 8, the phrase “in particular” is indefinite because it is not clear if the limitations that follow are required by the claim or merely exemplary.
	As to claim 9, the phrase “in particular” is indefinite because it is not clear if the limitations that follow are required by the claim or merely exemplary.
	As to claim 11, the phrase “in particular” is indefinite because it is not clear if the limitations that follow are required by the claim or merely exemplary.
	As to claim 12, the phrase “in particular” is indefinite because it is not clear if the limitations that follow are required by the claim or merely exemplary.
	

	
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 15 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 15 depends on claim 4 which states that a plurality of slots is merely an alternative to a single slot.  The claim therefore fails to includes all the limitations of the preceding claim.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 5, 8-11, 13, 15, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Roberts (US-2008/0042848).
	As to claim 1, 4, 8, 9, 10 and 11, and 15, Roberts teaches a license plate (see figure 4A, B) comprising an inscription 12, slot antenna 14 for an RFID device located in a cavity. (see figure 1A, abstract).
	As to claim 2, Roberts shows a spacing (see figure 3).
	As to claim 5 and 16, Roberts shows an element 48 inserted into a cavity (see Roberts figure 4C, paragraph 0055). 
As to claim 13, Roberts shows the slot being in a first third of the plate (see figures 4A, 4B).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 3, 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Roberts (US-2008/0042848) in view of Bantli (US-5621571).
As to claim 3 and 14, Roberts teaches metal (see paragraphs 0023, 0025). Roberts lacks a transparent material.  Bantli teaches a transparent film 31 (see column 5 lines 32-35).  It would have been obvious to one of ordinary skill in the art to includes a transparent film as taught by Bantli with a license plate as taught by Roberts in order to provide a convenient carrier substrate for the retroreflective features.
	As to claim 12, Roberts shows mounting holes  (see figure 4B).
	
	
	Claim 6, 7, and 18 is are rejected under 35 U.S.C. 103 as being unpatentable over Roberts (US-2008/0042848) in view of Beenken (US-2011/0258894).
	As to claims 6 and 7, Roberts does not teach a retroreflective film that is demetallized.  Bennken teaches a license plate with a retroreflective film that is demetallized in the region of the data carrier, the slit and/or the opening (see Beenken paragraph 0013).  It would have been obvious to one of ordinary skill in the art to modify the license plate of Roberts to include a film that is demetallized as taught by Beenken, in order to provide a non-conductive aperture using a known technique. It would have been obvious to one of ordinary skill in the art to combine the license plate of Roberts with retroreflective films as taught by Bantli, in order to enhance the visibility when illuminated at night.
	As to claim 18, Roberts does not show the slot being enlarged on one end.  Beenken teaches a license plate comprising a slot antenna that is enlarged on one end of the slot (see figures 1, 4, and 5).  It would have been obvious to one of ordinary skill in the art to include an enlarged end as taught by Beenken on a license plate as taught by Roberts in order to reduce stress concentrations in the plate and since the design is known in the art for this specific use and would have yielded predictable results. 

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Roberts (US-2008/0042848) in view of Beenken
	As to claim 17, Roberts does not teach an inscription film.  Beenken teaches a license plate comprising an inscription film (see Beenken paragraph 0024).  It would have been obvious to one of ordinary skill in the art to apply an inscription to a license plate as taught by Roberts as a self-adhesive film as taught by Beenken, in order to print on a convenient carrier film prior to affixing to a rigid plate and since this technique was known in the art as a common alternative and would have yielded predictable results. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E VERAA whose telephone number is (571)272-2329. The examiner can normally be reached M-F, 8:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 5712726670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CeV/Examiner, Art Unit 3636                                                                                                                                                                                                        


/DAVID R DUNN/Supervisory Patent Examiner, Art Unit 3636